Case 1:20-cv-00416-LEW Document 12 Filed 03/16/21 Page 1 of 2              PageID #: 159




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


U.S. Bank Trust, N.A., as Trustee for LSF9      ]
Master Participation Trust,                     ]
                                                ]
       Plaintiff                                ]
                                                ]
v.                                              ]
                                                ]
Peter Robert Charles Came, Co-Personal          ]
Representative to the Estate of Belinda         ]      Case No. 1:20-cv-416-LEW
Waldner, Charles William Veral Robins Co-       ]
Personal Representative to the Estate of Brenda ]
Waldner, Alexander Charles Waldner, as heir ]
to the Estate of Belinda Waldner and            ]
individually, Oliver Edward Waldner, heir to ]
the Estate of Belinda Waldner and individually, ]
Jonathan Peter Waldner, heir to the Estate of   ]
Belinda Waldner and individually, Christian     ]
Waldner, heir to the Estate of Belinda Waldner ]
and individually,                               ]
                                                ]
       Defendants                               ]

                  ORDER APPOINTING GUARDIAN AD LITEM


       Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust,

requests the court to appoint a Guardian Ad Litem for minor, Christian Denny and to

amend the name of the minor defendant [ECF 11].

       It is hereby ORDERED that Jonathan Peter Waldner is hereby appointed Guardian

Ad Litem of Christian Denny, minor, heir to the Estate of Belinda Waldner, for the

limited purpose of accepting service and executing a Consent Judgment and/or Release

Deed in this matter.
Case 1:20-cv-00416-LEW Document 12 Filed 03/16/21 Page 2 of 2              PageID #: 160




      It is further ORDERED that the Plaintiff is granted leave to file a supplemental

Summons, and Amended Complaint to include the authority granted to Jonathan Peter

Waldner by this Order and to amend the caption to correct Christian’s last name and

reference the Guardian Ad Litem on his behalf.

      SO ORDERED.

      Dated this 16th day of March, 2021.



                                          /s/ Lance E. Walker
                                         UNITED STATES DISTRICT JUDGE
